Citation Nr: 9923679	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  96-42 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Montana Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from January 1971 to 
December 1972.

The current appeal arose from a March 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO affirmed prior denials of entitlement to service 
connection for a psychiatric disorder including post-
traumatic stress disorder when it issued a rating decision in 
January 1995.

2.  The evidence submitted since the January 1995 RO decision 
bears directly and substantially upon the issue at hand, is 
neither cumulative nor redundant, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

3.  The claim of entitlement to service connection for a 
psychiatric disorder including post-traumatic stress disorder 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.





CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for a psychiatric disorder including post-
traumatic stress disorder in January 1995 is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).  

2.  The claim of entitlement to service connection for a 
psychiatric disorder including post-traumatic stress disorder 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Prior to March 7, 1997, service connection for post-traumatic 
stress disorder required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).  

Effective March 7, 1997, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the incurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  

Once entitlement to service connection has been denied by a 
decision of the RO, that determination, absent disagreement 
by the veteran within a period of one year, is final.  In 
order to later reopen the claim, new and material evidence 
must be presented.  38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. 
§ 20.1103.  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final a binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.


New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon a specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156 
(1998).  

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156(a).

The United States Court of Veterans Appeals (Court) has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Principi, 1 Vet. 
App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  Elkins v. West, 
12 Vet. App. 209, 218-19 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v., West, 155 
F.3d 1356 (Fed. Cir 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

The Court has held that a well grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive, but only possible to satisfy the initial burden 
of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that although a claim need not been 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Factual Background

In the present case, at the time of previous RO decisions in 
June 1985, October 1993, and, most recently, in January 1995, 
it was determined that no chronic acquired psychiatric 
disorder was present during the veteran's period of active 
service, or for a number of years thereafter.  Additionally 
noted was that, while the veteran had, in fact, received a 
diagnosis of post-traumatic stress disorder, no verified 
stressors had been identified providing an evidentiary basis 
for that diagnosis.  While the veteran filed a notice of 
disagreement with the most recent RO decision of January 
1995, he did not submit a timely filed substantive appeal 
subsequent to receipt of a statement of the case.

Evidence received since the most recent RO decision in 
January 1995 consists of various Department of Veterans 
Affairs (VA) treatment records, Vet Center records, various 
records of the Social Security Administration, and certain 
statements of the veteran's former service colleagues.  In 
addition, the veteran now argues that, while in Navy boot 
camp during the period from January to April 1971, he was 
subjected to a sexual assault, during the course of which he 
was ordered to perform oral sex on his commanding officer.  

The veteran additionally contends that, while in service, he 
was involved in various drug-related activities, during the 
course of which one of those involved was killed.  Finally, 
he argues that, while in service aboard the U.S.S. Florikan, 
he was involved in the recovery of bodies from the Quang Tri 
River in the Republic of Vietnam.  

The Board notes that, in February 1996 correspondence from 
the aforementioned Vet Center, the veteran's treating 
psychologist noted that his story of inservice sexual 
assault/harassment was "plausible, and even probable."  
Moreover, VA outpatient treatment records covering the period 
from February 1995 to January 1996 reflect, among other 
things, a diagnosis of post-traumatic stress disorder.  


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
post-traumatic stress disorder.

Analysis

Regarding an application to reopen previously and finally 
disallowed claims, the Board of Veterans Appeals (Board) must 
conduct a 3-step analysis.  See Winters v. West, 12 Vet. App. 
203 (1999); see also Elkins v. West, 12 Vet. App. 209 (1999).  
Initially, it must be determined whether the evidence 
presented since the prior final disallowance of the claim is 
new and material.  In so doing, the credibility of the  new 
evidence must be presumed.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991); see also Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

This first step involves two distinct questions:  (1) Is the 
recently submitted evidence new (that is, not of record at 
the time of the last final disallowance of the claim, and not 
merely cumulative of other evidence of record)? and (2) Is it 
probative of the issue at hand?  

Second, if new and material evidence has been presented, the 
case must be reopened, and immediately upon reopening, the 
Secretary must determine whether, based upon all the 
evidence, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).  Third, if the claim is 
well grounded, the Secretary may evaluate its merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 1998) has been fulfilled.  

In seeking to reopen his claim, the veteran would, of 
necessity, have to produce new and material evidence bearing 
on the question of whether he currently has a post-traumatic 
stress disorder which is of service origin.  As noted above, 
relevant evidence added to the record since the time of the 
RO's January 1995 decision consists, among other things, of a 
statement from the veteran's treating psychologist.  That 
statement relates the veteran's claimed post-traumatic stress 
disorder to a sexual assault/harassment in service.  

As such, it is probative as to whether the veteran currently 
has a post-traumatic stress disorder which is in some way 
related to his active service.  Given such findings, the 
Board is of the opinion that the evidence in question is both 
new and material, and that the veteran's claim for service 
connection for a post-traumatic stress disorder is, 
therefore, reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  


II.  Whether the claim of entitlement to 
service connection for post-traumatic 
stress disorder is well grounded.

Analysis

For the limited purpose of determining whether a claim is 
well grounded, the supporting evidence is presumed to be 
true.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).
With this in mind, the Board concludes that the appellant has 
met his initial burden of establishing a well grounded claim.  

The evidence, in brief, shows that the appellant is a 
recipient of a Vietnam Service Medal, has recounted exposure 
to stressors during such service, and that he has been 
diagnosed by medical professionals with post-traumatic stress 
disorder.  His treating medical professional has concluded 
that his alleged stressors are plausible, and even probable.  

In view of these findings, the Board has concluded that the 
veteran's claim is not implausible.  The veteran's claim is, 
therefore, is well grounded, in that it is clearly plausible.  
38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder, the appeal is granted to this 
extent.  

The veteran has submitted a well grounded claim of 
entitlement to service connection for post-traumatic stress 
disorder.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As per the aforementioned decision, it has now been 
determined that new and material evidence has been submitted 
to reopen the veteran's claim for service connection for 
post-traumatic stress disorder.  Consequently, the RO must 
now undertake a de novo review of the entire pertinent 
evidence of record.  

In so doing, the RO must attempt to reconcile the veteran's 
varying psychiatric diagnoses, including not only post-
traumatic stress disorder, but also depressive neurosis with 
severe personality disorder; adjustment reaction with tension 
and minor obsessional activity; polysubstance abuse; bipolar 
disorder; and schizophrenia.  

In addition, the veteran has yet to be afforded those special 
evidentiary procedures for post-traumatic stress disorder 
claims based on personal assault which were established in 
February 1996 in VA Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, paragraph 5.14c (February 20, 
1996).  Finally, the veteran's claim has not yet been 
considered pursuant to those newly revised provisions of 
38 C.F.R. § 3.304 which became effective March 7, 1997.  64 
Fed. Reg. 32807-32808 (1999).  Accordingly, in light of the 
aforementioned, the case is REMANDED to the RO for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 1996, the date of 
the aforementioned Vet Center 
correspondence, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any non-VA medical records to the VA.

2.  After the above development has been 
completed, the RO should review the 
claims file, and, in so doing, prepare a 
summary of the claimed stressors based 
upon a review of all pertinent documents.  
The RO should, additionally, undertake 
those special evidentiary procedures for 
post-traumatic stress disorder claims 
based on personal assault established in 
February 1996 in VA Adjudication 
Procedure Manual M21-1 (Manual M21-1), 
Part III, paragraph 5.14c (February 20, 
1996).  

The above summary, and all supporting 
documents regarding the veteran's claimed 
stressors, should once again be forwarded 
to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) 
located at 7798 Cissna Road, Springfield, 
Virginia, 22150-3109, in order that they 
might provide any information which could 
corroborate the veteran's alleged 
stressors.  

3.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
evidence.  

4.  If and only if the RO determines that 
the record establishes the existence of a 
stressor or stressors in service, it 
should arrange for the veteran to be 
examined by a board of two VA 
psychiatrists who have not heretofore 
seen or examined him.  The claims file 
and separate copies of this 
decision/remand must be made available to 
and reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examination(s) and the examiners must 
annotate the examination reports in this 
regard.  

The RO should specify for the examiners 
the stressor or stressors which it has 
determined are established by the record, 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of post-traumatic 
stress disorder have been satisfied.  

The examination report should reflect a 
review of pertinent material in the 
claims folder(s).  The examiners should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiners should, 
additionally, comment explicitly upon 
whether the events claimed by the veteran 
as a stressor or stressors, and confirmed 
by the RO, are of a quality required to 
produce post-traumatic stress disorder.  

If so, the examiners should also comment 
explicitly on whether there is a link 
between such a stressor or stressors and 
the current diagnosis of post-traumatic 
stress disorder.  If post-traumatic 
stress disorder is not diagnosed, the 
examiners must express an opinion whether 
any psychiatric disorder(s) currently 
diagnosed is or are a consequence of 
service.  

The report of the examination should 
include a complete rationale for all 
opinions expressed, and the claims folder 
should be made available to the examiners 
prior to their examinations. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
report(s) to ensure that they are 
responsive to, and in complete compliance 
with, the directives of this REMAND, and 
if not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for post-traumatic stress 
disorder on a de novo basis.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, including those laws and regulations 
governing awards of service connection for post-traumatic 
stress disorder which were published in June 1999, and became 
effective March 7, 1997.  

The veteran and his representative should be given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


Error! Not a valid link




